Citation Nr: 0608559	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  04-36 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and T.P.


ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The veteran had active military service from January 1971 to 
December 1972.

The case comes to the Board of Veterans' Appeals (Board) from 
a June 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
that denied the veteran's claim seeking entitlement to 
service connection for low back pain.  

The veteran testified before the undersigned Veterans Law 
Judge at a hearing on appeal at the Central Office in 
Washington, D.C. (CO hearing) in February 2006.  A transcript 
of the hearing has been associated with the claims folder.  

The Board has granted the veteran's motion to advance the 
case on the docket.  See 38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900 (c) (2005).

The case is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required of him.


REMAND

The veteran's service medical records reflect that he injured 
his back in a jeep rollover in Korea.  The veteran was thrown 
from the vehicle.  Back pain and stiffness complaints 
commenced shortly after the jeep accident.  An October 1972 
physical evaluation report notes that back pain continued.  

November 1972 spine X-rays were within normal limits.  An 
examiner noted, on November 7, 1972, that there was no 
clinical evidence of an abnormality, but if low back pain 
persisted, or became more severe, then a complete lumbosacral 
spine series with sedimentation rate, uric acid, latex 
fixation, and re-evaluation were in order.  These tests were 
not accomplished; however, schizophrenia manifested by 
hallucination was also developing during this time.  

The veteran underwent a separation examination on November 
16, 1972.  The spine was checked as being normal.  The report 
recommends discharge for schizophrenia.  There is no report 
of medical history at the time of separation (on which the 
veteran might have reported continuing back pain).  

A May 1973 VA examination report notes a history of low back 
pain.  X-rays were negative.  The lumbar spine had full range 
of motion and was not tender.  

In November 1973, the veteran requested that his shoulder, 
knee, and back, currently rated 10 percent, be re-evaluated.  
A November 1973 VA hospital report notes that the veteran 
thought he was there for his back disability.  A January 1974 
VA hospital report reflects that the veteran sought service 
connection for lumbar myositis.  

An April 1976 VA outpatient treatment report reflects that 
the veteran reported that his back was stiff secondary to a 
jeep accident in Korea in 1972.

August and December 1996 VA outpatient treatment reports 
reflect low back pain and/or muscle spasm. 

An April 1997 private chiropractor report reflects that an 
acute somatic dysfunction of the lumbosacral spine, pelvis, 
and lower extremity had resolved.

A November 1999 private medical report attributes lumbosacral 
strain to an October 1999 motor vehicle accident.  An April 
2000 private report notes that the recent motor vehicle 
accident had aggravated a chronic back problem.  A January 
2001 private medical report notes lumbar degenerative disc 
disease, degenerative joint disease, and lumbar whiplash 
injury.

In February 2006, the veteran testified before the 
undersigned Veterans Law Judge that he has had continuous 
back pain for over 30 years.  T.P. testified to having known 
the veteran since before the veteran entered active service 
and had heard the veteran complain of back pains ever since 
the veteran returned from active service.  

Because it is plausible that a 1972 in-service back injury 
has caused chronic residuals, the veteran should be afforded 
a VA examination to determine the nature and etiology of all 
low-back disorders.  38 U.S.C.A. § 5103A.  Under VA's duty to 
assist, if the medical evidence of record is insufficient, 
the Board is always free to supplement the record by seeking 
additional treatment records and an advisory opinion or 
ordering a medical examination to support its ultimate 
conclusions.  Duenas v. Principi, 18 Vet. App. 512 (2005).  

Additionally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506, 2006 WL 519755 (U. S. Vet. 
App. Mar. 3, 2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an initial disability rating or effective date, if 
service connection were awarded for the claimed disability on 
appeal.  On remand, VA must do so.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim, the case is 
REMANDED for the following:

1.  The VA must review the entire file 
and ensure for the issues appeal that all 
notification and development necessary to 
comply with 38 U.S.C.A. §§ 5103(a) and 
5103A (West 2002 & Supp. 2005) and 
38 C.F.R. § 3.159 (2005)), as well as 
VAOPGCPREC 7-2004, is fully satisfied.  
In particular, VA must send the veteran a 
corrective notice, that includes: (1) an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, if service 
connection is granted, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
Nos. 01-1917, 02-1506, 2006 WL 519755 (U. 
S. Vet. App. Mar. 3, 2006), and 
(2) requests or tells the veteran to 
provide any evidence in his possession 
that pertains to his claim.  The claims 
file must include documentation that 
there has been compliance with the VA's 
duties to notify and assist a claimant as 
set forth in the VCAA as specifically 
affecting the issues on appeal.

2.  After the development above has been 
completed to the extent possible, the AMC 
should schedule a VA examination, by an 
appropriate specialist, to determine the 
nature and etiology of any low back 
disorder.  The physician is asked to 
review the claims file, examine the 
veteran, and report any low back 
disorder.  All indicated studies should 
be performed, and all manifestations of 
current disability should be described in 
detail.  For each low back disorder 
found, the physician is asked to answer 
the following question:

Is it at least as likely as not (50 
percent or greater probability) that 
the disorder had its onset in 
service, or was manifested in the 
first post-service year?  The 
physician should answer this 
question for each low back disorder 
identified.

The physician should offer a rationale 
for any conclusion in a legible report.  
If any question cannot be answered, the 
physician should state the reason.

3.  Following the above, the AMC should 
review the additional evidence and 
readjudicate the claim of entitlement to 
service connection for residuals of a low 
back injury.  If the benefit is not 
granted, an appropriate supplemental 
statement of the case should be furnished 
to the veteran and his representative.  
They should be afforded an opportunity to 
respond before the claims folder is 
returned to the Board.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, the veteran is advised that 
failure to cooperate by reporting for examination may result 
in the denial of his claim.  38 C.F.R. § 3.655 (2005).  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

